Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on August 06, 2021. The Examiner acknowledges the following:
3.	Claims 1 – 20 were filed.
4.	The drawings filed on 08/06/2021 are accepted by the Examiner. 
5.	Currently claims 1 – 20 are pending and they being considered for examination.


Information Disclosure Statement
6.	The IDS document filed on 08/06/2021 is acknowledged by the Examiner.

Priority
7.	Acknowledgment is made of applicant’s claimed priority based on a Korean patent allocation KR-10-2020-0108541, indicating the foreign priority date as August 27, 2020.  Certified copies were filed to the office on 09/04/2021.

Allowable Subject Matter
8.	Claims 1 – 20 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: The prior/related art of record teaches,
An electronic device, (Raynor – US 2019/0288023 A1) comprising: a first integrated circuit die having formed therein at least one photodiode and readout circuitry configured to convert charge generated by the at least one photodiode to a read voltage and to selectively output the read voltage; a second integrated circuit die in a stacked arrangement with the first integrated circuit die and having formed therein storage circuitry configured to selectively transfer the read voltage to at least one storage capacitor for storage as a stored voltage and to selectively transfer the stored voltage to an output, the at least one storage capacitor being formed from a capacitive deep trench isolation; and an interconnect between the first and second integrated circuit dies for coupling the readout circuitry to the storage circuitry, wherein: the readout circuitry formed in the first integrated circuit die comprises: a floating diffusion capacitor; a transfer gate transistor configured to selectively transfer charge generated by the at least one photodiode to the floating diffusion capacitor as the read voltage; a first source follower configured to stabilize and output the read voltage; and an active load transistor coupled between the first source follower and a bias voltage; and the storage circuitry formed in the second integrated circuit die comprises: at least one storage capacitor; a switch transistor configured to transfer the read voltage output by the first source follower to the at least one storage capacitor as a stored voltage; and a second source follower configured to stabilize and output the stored voltage to the output and, wherein the readout circuitry formed in the first integrated circuit die further comprises first and second storage capacitors, a switch transistor configured to transfer the read voltage output by the first source follower to the first and second storage capacitors as a stored voltage, and a third source follower configured to stabilize and output the stored voltage at the first and second storage capacitors to the output. Raynor’023) does not teach the first and second sampling transistors or a mode transistor as in the current invention.
Another invention by Raynor  (Raynor – US 2014/0008520 A1) teaches a sensor comprising: an array of pixels, with each pixel comprising a photodiode, a floating diffusion capacitor coupled to a floating diffusion node, a transfer gate transistor coupled between said photodiode and said floating diffusion capacitor and configured to transfer a charge to said photodiode during pixel reset and during pixel readout from said photodiode to the floating diffusion node, and a plurality of storage elements coupled to the floating diffusion node and configured to independently store a plurality of successive frames within a predetermined time period, and with each storage element being configured to be independently read out; and a global shutter configured to expose the array of pixels. Raynor’520 does not teach the first or second sampling transistors or a mode transistor as in the independent claims 1, 12 and 20.
Furthermore, the related/prior art of record teaches an image sensor comprising a plurality of pixels (Lee – US 2022/0094864 A1 – it has a common inventor and it was filed afterwards; so, it does not qualify as prior art) arranged in a plurality of rows and a plurality of columns, each of the plurality of pixels comprising: a photodiode; a floating diffusion node configured to accumulate photocharges generated by the photodiode; a first capacitor configured to store charges according to a voltage of the floating diffusion node which is reset; a second capacitor configured to store charges according to a voltage of the floating diffusion node in which the photocharges are accumulated; a first sampling transistor connected to a first output node and configured to sample charges to the first capacitor; a second sampling transistor connected to the first output node and configured to sample charges to the second capacitor; and at least one precharge select transistor connected to the first output node and configured to reset the first output node, wherein each of the pixels further comprises: a first source follower configured to amplify the voltage of the floating diffusion node and output the amplified voltage; and a precharge transistor configured to precharge a second output node connected to one end of the first source follower. Lee teaches the first and second sampling transistors but not a mode transistor and furthermore, it was filed afterwards and therefore, it does not qualify as a prior art.
In summary, the prior/related art teaches an electronic device, comprising a first integrated circuit die and a second integrated circuit having formed therein at least one photodiode and readout circuitry are positioned in a stacked arrangement  and wherein: the readout circuitry formed in the first integrated circuit die comprises: a floating diffusion capacitor; a transfer gate transistor configured to selectively transfer charge generated by the at least one photodiode to the floating diffusion capacitor as the read voltage; a first source follower configured to stabilize and output the read voltage; and an active load transistor coupled between the first source follower and a bias voltage; and a second source follower configured to stabilize and output the stored voltage to the output and, wherein the readout circuitry formed in the first integrated circuit die further comprises first and second storage capacitors, and a third source follower configured to stabilize and output the stored voltage (Raynor’023), or an image sensor with a plurality of pixels wherein each pixel comprising a photodiode, a floating diffusion capacitor coupled to a floating diffusion node, a transfer gate transistor coupled between said photodiode and said floating diffusion capacitor and configured to transfer a charge to said photodiode during pixel reset and during pixel readout from said photodiode to the floating diffusion node (Raynor’520), or an image sensor comprising a plurality of pixels arranged in a plurality of rows and a plurality of columns, each of the plurality of pixels comprising: a photodiode; a floating diffusion node configured to accumulate photocharges generated by the photodiode; a first capacitor configured to store charges according to a voltage of the floating diffusion node which is reset; a second capacitor configured to store charges according to a voltage of the floating diffusion node in which the photocharges are accumulated; a first sampling transistor connected to a first output node and configured to sample charges to the first capacitor; a second sampling transistor connected to the first output node and configured to sample charges to the second capacitor; and at least one precharge select transistor connected to the first output node and configured to reset the first output node, wherein each of the pixels further comprises: a first source follower configured to amplify the voltage of the floating diffusion node and output the amplified voltage; and a precharge transistor configured to precharge a second output node connected to one end of the first source follower (Lee – filed after the instant application). However, either alone or in combination, it fails to teach or to fairly suggest the combination of limitations as in the independent claims 1, 12 and 20. As for claim 1 it fails to teach or to suggest “An image sensor with a pixel array, wherein each pixel includes a PD; a first sampling transistor electrically connected to a first node; a first capacitor electrically connected to the first node and configure to store a charge corresponding to a voltage of the floating diffusion node which is reset; a second sampling transistor electrically connected to a second node; a second capacitor electrically connected to the second node and configured to store a charge corresponding to a voltage of the floating diffusion node in which the photocharges are integrated; and at least one mode transistor configured to adjust an equivalent capacitance of each of the first node and the second node according to a mode control signal”. As for claim 12, it fails to teach or to fairly suggest “An image sensor with a pixel array and each pixel including a PD; a first reset transistor configured to reset the floating diffusion node to a pixel voltage; a first source follower transistor configured to amplify a potential change of the floating diffusion node and output the amplified potential change to an output node; a first sampling transistor electrically connected between the output node and a first node; a second sampling transistor electrically connected between the output node and a second node, the second node being different from the first node; a first capacitor electrically connected between the first node and a third node; a second capacitor electrically connected between the second node and the third node; and at least one mode transistor configured to provide the pixel voltage to a first terminal of the first capacitor and a first terminal of the second capacitor based on a mode control signal. As for claim 20 it fails to teach or to fairly suggest “An image sensor including a pixel array wherein each pixel includes a PD (photodiode); a transfer transistor configured to transmit photocharges generated in the photodiode to a floating diffusion node; a reset transistor configured to reset the floating diffusion node to a pixel voltage; a first source follower transistor configured to amplify a potential change of the floating diffusion node and output the amplified potential change to an output node; a precharge transistor configured to precharge the output node; a first sampling transistor electrically connected between the output node and a first node; a second sampling transistor electrically connected between the output node and a second node, the second node being different from the first node; a first capacitor electrically connected between the first node and a third node; a second capacitor electrically connected between the second node and the third node; a mode transistor configured to apply the pixel voltage to the third node according to a switching operation of the mode transistor; a second source follower transistor configured to amplify and output a potential change of the first node; a first selection transistor electrically connected to the second source follower transistor and configured to output a first pixel signal to a first column line; a third source follower transistor configured to amplify and output a potential change of the second node; and a second selection transistor electrically connected to the third source follower transistor and configured to output a second pixel signal to a second column line”.

Regarding Claim 1:
	Raynor’023 combined with Raynor’520 and Lee teach an electronic device, comprising a first integrated circuit die and a second integrated circuit in a stacked arrangement, wherein: the readout circuitry formed in the first integrated circuit die comprises: a floating diffusion capacitor; a transfer gate transistor configured to selectively transfer charge generated by the at least one photodiode to the floating diffusion capacitor as the read voltage; a first source follower configured to stabilize and output the read voltage; and an active load transistor coupled between the first source follower and a bias voltage; and a second source follower configured to stabilize and output the stored voltage to the output. It also teaches an image sensor with a pixel array, wherein each pixel includes a photodiode PD; a FD capacitor coupled to a FD node, a transfer gate transistor coupled between said photodiode and said FD capacitor and configured to transfer a charge to said photodiode during pixel reset and during pixel readout from said photodiode to the floating diffusion node. Another art teaches an image sensor comprising a plurality of pixels arranged in a plurality of rows and a plurality of columns, each of the plurality of pixels comprising: a PD; a floating diffusion node configured to accumulate photocharges generated by the photodiode; a first capacitor configured to store charges according to a voltage of the floating diffusion node which is reset; a second capacitor configured to store charges according to a voltage of the floating diffusion node in which the photocharges are accumulated; a first sampling transistor connected to a first output node and configured to sample charges to the first capacitor; a second sampling transistor connected to the first output node and configured to sample charges to the second capacitor; and at least one precharge select transistor connected to the first output node. However, it fails to teach the combination of limitations as disclosed in claim 1.
	The combination of Raynor’023, Raynor’520 and Lee fails to explicitly disclose “An image sensor comprising: a pixel array in which a plurality of pixels are arranged, wherein each pixel of the plurality of pixels comprises: a photodiode; a floating diffusion node configured to integrate photocharges generated in the photodiode; a first sampling transistor electrically connected to a first node; a first capacitor electrically connected to the first node and configure to store a charge corresponding to a voltage of the floating diffusion node which is reset; a second sampling transistor electrically connected to a second node; a second capacitor electrically connected to the second node and configured to store a charge corresponding to a voltage of the floating diffusion node in which the photocharges are integrated; and at least one mode transistor configured to adjust an equivalent capacitance of each of the first node and the second node according to a mode control signal”. Therefore, as discussed above, claim 1 is allowable over the prior/related art of record.

	In regards to claims 2 – 11: claims 2 – 11 depend directly or indirectly to claim 1 and they require all the limitation of claim 1, which are not taught by the prior/related art of record. On the other hand, claim 2 – 11 add new limitations to claim 1 that are not taught by the prior art either. Therefore, claims 2 – 11 are allowable for the same reasons as claim 1.

Regarding Claim 12:
	Raynor’023 combined with Raynor’520 and Lee teach an electronic device, comprising a first integrated circuit die and a second integrated circuit in a stacked arrangement, wherein: the readout circuitry formed in the first integrated circuit die comprises: a floating diffusion capacitor; a transfer gate transistor configured to selectively transfer charge generated by the at least one photodiode to the floating diffusion capacitor as the read voltage; a first source follower configured to stabilize and output the read voltage; and an active load transistor coupled between the first source follower and a bias voltage; and a second source follower configured to stabilize and output the stored voltage to the output. It also teaches an image sensor with a pixel array, wherein each pixel includes a photodiode PD; a FD capacitor coupled to a FD node, a transfer gate transistor coupled between said photodiode and said FD capacitor and configured to transfer a charge to said photodiode during pixel reset and during pixel readout from said photodiode to the floating diffusion node. Another art teaches an image sensor comprising a plurality of pixels arranged in a plurality of rows and a plurality of columns, each of the plurality of pixels comprising: a PD; a floating diffusion node configured to accumulate photocharges generated by the photodiode; a first capacitor configured to store charges according to a voltage of the floating diffusion node which is reset; a second capacitor configured to store charges according to a voltage of the floating diffusion node in which the photocharges are accumulated; a first sampling transistor connected to a first output node and configured to sample charges to the first capacitor; a second sampling transistor connected to the first output node and configured to sample charges to the second capacitor; and at least one precharge select transistor connected to the first output node. However, it fails to teach the combination of limitations as disclosed in claim 12.
	The combination of Raynor’023, Raynor’520 and Lee fails to explicitly disclose “An image sensor comprising: a pixel array in which a plurality of pixels are arranged, wherein each pixel of the plurality of pixels comprises: a photodiode; a floating diffusion node configured to integrate photocharges generated in the photodiode; a first reset transistor configured to reset the floating diffusion node to a pixel voltage; a first source follower transistor configured to amplify a potential change of the floating diffusion node and output the amplified potential change to an output node; a first sampling transistor electrically connected between the output node and a first node; a second sampling transistor electrically connected between the output node and a second node, the second node being different from the first node; a first capacitor electrically connected between the first node and a third node; a second capacitor electrically connected between the second node and the third node; and at least one mode transistor configured to provide the pixel voltage to a first terminal of the first capacitor and a first terminal of the second capacitor based on a mode control signal”. Therefore, as discussed above, claim 12 is allowable over the prior/related art of record.

	In regards to claims 13 – 19: claims 13 – 19 depend directly or indirectly to claim 12 and they require all the limitation of claim 12, which are not taught by the prior/related art of record. On the other hand, claim 13 – 19 add new limitations to claim 12 that are not taught by the prior art either. Therefore, claims 13 – 19 are allowable for the same reasons as claim 12.

Regarding Claim 20:
	Raynor’023 combined with Raynor’520 and Lee teach an electronic device, comprising a first integrated circuit die and a second integrated circuit in a stacked arrangement, wherein: the readout circuitry formed in the first integrated circuit die comprises: a floating diffusion capacitor; a transfer gate transistor configured to selectively transfer charge generated by the at least one photodiode to the floating diffusion capacitor as the read voltage; a first source follower configured to stabilize and output the read voltage; and an active load transistor coupled between the first source follower and a bias voltage; and a second source follower configured to stabilize and output the stored voltage to the output. It also teaches an image sensor with a pixel array, wherein each pixel includes a photodiode PD; a FD capacitor coupled to a FD node, a transfer gate transistor coupled between said photodiode and said FD capacitor and configured to transfer a charge to said photodiode during pixel reset and during pixel readout from said photodiode to the floating diffusion node. Another art teaches an image sensor comprising a plurality of pixels arranged in a plurality of rows and a plurality of columns, each of the plurality of pixels comprising: a PD; a floating diffusion node configured to accumulate photocharges generated by the photodiode; a first capacitor configured to store charges according to a voltage of the floating diffusion node which is reset; a second capacitor configured to store charges according to a voltage of the floating diffusion node in which the photocharges are accumulated; a first sampling transistor connected to a first output node and configured to sample charges to the first capacitor; a second sampling transistor connected to the first output node and configured to sample charges to the second capacitor; and at least one precharge select transistor connected to the first output node. However, it fails to teach the combination of limitations as disclosed in claim 20.
	The combination of Raynor’023, Raynor’520 and Lee fails to explicitly disclose “An image sensor comprising: a pixel array in which a plurality of pixels are arranged, wherein each pixel of the plurality of pixels comprises: a photodiode; a transfer transistor configured to transmit photocharges generated in the photodiode to a floating diffusion node; a reset transistor configured to reset the floating diffusion node to a pixel voltage; a first source follower transistor configured to amplify a potential change of the floating diffusion node and output the amplified potential change to an output node; a precharge transistor configured to precharge the output node; a first sampling transistor electrically connected between the output node and a first node; a second sampling transistor electrically connected between the output node and a second node, the second node being different from the first node; a first capacitor electrically connected between the first node and a third node; a second capacitor electrically connected between the second node and the third node; a mode transistor configured to apply the pixel voltage to the third node according to a switching operation of the mode transistor; a second source follower transistor configured to amplify and output a potential change of the first node; a first selection transistor electrically connected to the second source follower transistor and configured to output a first pixel signal to a first column line; a third source follower transistor configured to amplify and output a potential change of the second node; and a second selection transistor electrically connected to the third source follower transistor and configured to output a second pixel signal to a second column line”. Therefore, as discussed above, claim 20 is allowable over the prior/related art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. J. Raynor, US 2019/0288023 A1 – it teaches an electronic device, comprising: a first integrated circuit die having formed therein at least one photodiode and readout circuitry configured to convert charge generated by the at least one photodiode to a read voltage and to selectively output the read voltage; a second integrated circuit die in a stacked arrangement with the first integrated circuit die and having formed therein storage circuitry configured to selectively transfer the read voltage to at least one storage capacitor for storage as a stored voltage and to selectively transfer the stored voltage to an output, the at least one storage capacitor being formed from a capacitive deep trench isolation; and an interconnect between the first and second integrated circuit dies for coupling the readout circuitry to the storage circuitry, wherein: the readout circuitry formed in the first integrated circuit die comprises: a floating diffusion capacitor; a transfer gate transistor configured to selectively transfer charge generated by the at least one photodiode to the floating diffusion capacitor as the read voltage; a first source follower configured to stabilize and output the read voltage; and an active load transistor coupled between the first source follower and a bias voltage; and the storage circuitry formed in the second integrated circuit die comprises: at least one storage capacitor; a switch transistor configured to transfer the read voltage output by the first source follower to the at least one storage capacitor as a stored voltage; and a second source follower configured to stabilize and output the stored voltage to the output and, wherein the readout circuitry formed in the first integrated circuit die further comprises first and second storage capacitors, a switch transistor configured to transfer the read voltage output by the first source follower to the first and second storage capacitors as a stored voltage, and a third source follower configured to stabilize and output the stored voltage at the first and second storage capacitors to the output; and wherein the at least one storage capacitor formed in the second integrated circuit die comprises third and fourth storage capacitors.
2. J. Raynor, US 2014/0008520 A1 – it teaches a sensor comprising: an array of pixels, with each pixel comprising a photodiode, a floating diffusion capacitor coupled to a floating diffusion node, a transfer gate transistor coupled between said photodiode and said floating diffusion capacitor and configured to transfer a charge to said photodiode during pixel reset and during pixel readout from said photodiode to the floating diffusion node, and a plurality of storage elements coupled to the floating diffusion node and configured to independently store a plurality of successive frames within a predetermined time period, and with each storage element being configured to be independently read out; and a global shutter configured to expose the array of pixels.
3. H. Shim, US 2021/0400214 A1 – it includes one common inventor and the same assignee. It teaches an image sensor, comprising: a plurality of pixels, which respectively comprise: a photodiode configured to generate electrical charges in response to light incident the image sensor; a pixel circuit including a transfer element, which is electrically connected between the photodiode and a floating diffusion node that accumulates the electrical charges, and a driving element, which is electrically connected to the floating diffusion node; a first output circuit electrically connected between a first column line and the pixel circuit, said first output circuit comprising: a first switching element electrically connected to an output terminal of the driving element, a first primary capacitor electrically connected to the first switching element, a first secondary capacitor electrically connected to or disconnected from the first switching element based on an on/off switching state of a first enable element, and a first selection element electrically connected between the first switching element and the first column line; and a second output circuit electrically connected between a second column line and the pixel circuit, said second output circuit comprising: a second switching element electrically connected to the output terminal of the driving element, a second primary capacitor electrically connected to the second switching element, a second secondary capacitor electrically connected to or disconnected from the second switching element based on an on/off switching state of a second enable element, and a second selection element electrically connected between the second switching element and the second column line.
4. M. Innocent et al., US 2017/0366764 A1 – it teaches an image sensor pixel, comprising: a photodiode that generates charge in response to incident light; first, second, and third charge storage regions; a first transistor that is configured to transfer a first portion of the generated charge to the first charge storage region; a second transistor that is configured to transfer a second portion of the generated charge to the second charge storage region; and a third transistor that is configured to transfer the second portion of the generated charge from the second charge storage region to the third charge storage region.
5. G. Chenebaux, US 2017/0026595 A1 – it teaches an active pixel image sensor comprising a matrix of pixels organized in rows and columns and a read circuit comprising a distinct read pathway for each column of pixels, in which each pixel comprises: a photodiode, a storage node for the electrical charges integrated by said photodiode, a transfer transistor for selectively allowing the transfer of said electrical charges from the photodiode to the storage node, a storage node reset transistor for selectively linking said storage node to a source of reset voltage, a row select transistor for selectively connecting said pixel to the read pathway of the column to which it belongs, and a transistor mounted as voltage follower for transferring to said read pathway the voltage at the terminals of the storage node via said row select transistor; wherein each read pathway comprises a subtraction block having two inputs and one output, said subtraction block being connected to receive, on a first input, the voltage at the terminals of the storage node of one of the pixels of the corresponding column via the transistor mounted as voltage follower and via the row select transistor of said pixel and, on a second input, a reference voltage external to said matrix, of value substantially equal to the reset voltage of the pixels of the matrix seen at the input of the read pathway, and to supply, at its output, a signal representative of a difference in the voltage levels present at its inputs; and wherein said sensor also comprises a controller configured for driving the transistors of the pixels and the read circuit to: perform a global reset of the photodiodes; perform a reset of the storage nodes of the pixels of the matrix and acquire a first digital image, called black image; then perform a global charge transfer from the photodiodes to the storage nodes of said pixels; then acquire a second digital image, called integration image; so as to perform an image acquisition in global shutter mode with subtraction of the reset noise and reading of the pixels that does not destroy the integrated charges.
6. C. Xu et al., US 10,250,832 B1 – it teaches an imaging system, comprising: a first substrate having a front surface and a back surface; a first portion of an array of pixel cells disposed within the first substrate wherein each pixel cell first portion comprises: one or more transfer transistors coupled to respective photodiodes and sharing a floating drain; a reset transistor connected to the floating drain on one side and to a selectable reset power supply Vrab on its other side; and an amplifier transistor in a source follower configuration with its gate connected to the floating drain and its drain connected to an amplifier power supply Vrsf and its source connected to a rolling shutter row select transistor, wherein the first portion may accumulate an image charge in response to light incident upon the photodiodes and convert it to an image signal and couple it out of the first substrate to a column line of an image sensor when a rolling shutter readout mode is selected; a second portion of the array of pixels disposed within a second substrate stacked upon the front surface of the first substrate wherein each pixel cell second portion comprises a global shutter readout circuit block for coupling out the image signal from the amplifier transistor of the first portion through a global shutter amplifier transistor and a global shutter row select transistor to a column line of an image sensor when a global shutter readout mode is selected; a row decoder circuit repeatedly providing frame by frame a sequence of readout control signals in turn to each row of the pixel cells wherein the sequence comprises four time intervals, wherein the intervals comprise: first, a photodiode reset and expose interval; second, a photodiode image signal readout interval; third, a knee point reset and recovery interval; and fourth, a knee point readout interval for each row; a mode select switch within the row decoder circuit configured to supply the selectable reset power supply Vrab with a bimodal selection of either a high voltage level Vhi or an adjustable low voltage level Vlo; a programmable function logic circuit to provide to the row decoder circuit timing sequences and configurations; a configuration of the programmable function logic circuit wherein the mode select switch is engaged to change the reset power supply voltage Vrab to the adjustable low voltage Vlo during the knee point reset and recovery interval of each row while maintaining Vrab at the high level Vhi during the remaining three intervals, and wherein the row decoder provides a knee point reset and recovery signal level to the gate electrode of the transfer transistor during the knee point reset and recovery interval and wherein the knee point reset and recovery signal level determines a knee point of a two segment piecewise linear response curve representing the pixel image signal output versus increasing incident image light; and an inter-chip electrical interconnect which directly couples the source of the amplifier transistor on the first portion to the global shutter readout circuit block on the second portion.
7. J. Lee et al., US 2022/0094864 A1 – it includes one common inventor and the same assignee. It teaches an image sensor comprising a plurality of pixels arranged in a plurality of rows and a plurality of columns, each of the plurality of pixels comprising: a photodiode; a floating diffusion node configured to accumulate photocharges generated by the photodiode; a first capacitor configured to store charges according to a voltage of the floating diffusion node which is reset; a second capacitor configured to store charges according to a voltage of the floating diffusion node in which the photocharges are accumulated; a first sampling transistor connected to a first output node and configured to sample charges to the first capacitor; a second sampling transistor connected to the first output node and configured to sample charges to the second capacitor; and at least one precharge select transistor connected to the first output node and configured to reset the first output node, wherein each of the pixels further comprises: a first source follower configured to amplify the voltage of the floating diffusion node and output the amplified voltage; and a precharge transistor configured to precharge a second output node connected to one end of the first source follower, wherein the precharge select transistor comprises: a first precharge select transistor connected between the first output node and the second output node; and a second precharge select transistor connected to the precharge transistor, wherein a ground voltage is applied to one end of the second precharge select transistor. Even though, it includes some common features as the ones of the instant application, it was filed afterwards and therefore, it does not qualify as a prior art.

Contact
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARLY S CAMARGO/Primary Examiner , Art Unit 2697